Exhibit 10.1

 

[gjd3szhnrqqb000001.jpg]

 

 

July 27, 2018

 

 

Ms. Allyson Pittman

[Address]

 

 

Subject:  Promotion

 

Dear Allyson:

 

It is with great pleasure that we offer to you the position of Vice President
and Controller with Old Dominion Electric Cooperative.

 

Effective today, July 27, 2018, you will report to Bryan Rogers, and your salary
will be $6,497.08 gross per pay period.  Your responsibilities and salary may be
subject to periodic review and modification in accordance with Old Dominion’s
operational needs, as they may change over time. Your employment with Old
Dominion is at-will and is indefinite.

 

This offer is made on the condition that you accept this offer by signing and
returning the enclosed copy to me and that you agree to commence your duties on
July 27, 2018.

 

Sincerely,

 

 

 

 

/s/ Tammy Coburn

Tammy Coburn

Sr. HR Generalist

 

 

AGREED TO AND ACCEPTED BY:

 

/s/ Allyson Pittman

Dated:  07/27/18

Allyson Pittman

 

 

 

 

 